 ELECTRICAL WORKERS 
LOCAL 
24
 (MONA ELECTRIC
) 581 International Brotherhood of Electrical Workers, 
Local 24 (Mona Electric) 
and
 John D. Reechel.  
Case 5
ŒCBŒ10616
 January 
31, 2011
 DECISION AND ORDER
 BY MEMBER
S BECKER
, PEARCE
, AND 
HAYES
 On April 7, 2010, Administrative Law Judge Bruce D. 
Rosenstein issued t
he attached decision.  The Respondent 
and the General Counsel each filed exceptions and a 
supporting brief.  The General Counsel filed an answe
r-ing brief.
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member p
anel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has d
ecided to 
affirm the judge™s rulings, findings, and concl
usions only 
to the e
xtent consistent with this decision and to adopt 
the recommended Order as
 modified and set forth in full 
below.
1 This case involves the Respondent Union™s maint
e-nance and enforc
ement of a policy prohibiting hiring
-hall 
applicants from copying telephone numbers and other 
information from r
eferral records in order to ascertain 
whether they have been treated u
nfairly by the hiring 
hall.  We agree with the judge that the policy is unlawful 

and that the Respondent vi
olated the Act by enforcing it 
against Willard Richardson.  We reverse the judge and 

find that the Respondent™s enforce
ment of the same pol
i-cy against John D. Reechel also violated the Act.
 1. 
 Background
 The Union operates an exclusive hiring hall pu
rsuant 
to its contract with National Electrical Contractors Ass
o-ciation (NECA).  Job seekers using the hiring hall must 
firs
t fill out an application for referral.  Based on the a
p-plication, the Union™s referral agent determines which of 

four out
-of-work lists, or ﬁBooks,ﬂ an applicant is elig
i-ble to sign.  Qualified jou
rneymen wiremen who, among 
other requirements, have worked
 in the trade in the 
col-lective
-bargaining agre
ement™s geographical area for at 
least 1 of the past 4 years (the ﬁ1 in 4 ruleﬂ) are elig
ible 
for ﬁGroup I.ﬂ  Thus, these individuals may sign ﬁBook 
1 The General Counsel has excepted to certain language in the 
judge™s Order and notice.  We have substituted a new Order and notice 
consistent with the violations found.
 In addition, w
e shall modify the judge™s recommende
d Order to pr
o-
vide for the posting of the notice in a
ccord with 
J. Picini Flooring
, 356 
NLRB 
11
 (2010). 
 For the reasons stated in his dissenting opi
nion in 
J. 
Picini Flooring
, Member Hayes would not require electronic distrib
u-
tion of the notice.
 I.ﬂ 
 Book II is for those who meet the above r
equirements 
except for the 1 in 4 rule.
2 The agreement between NECA and the Union esta
b-lishes an appeals committee for members who b
elieve 
that they have been treated unfairly by the hiring hall.  
The committee consists of representatives from the U
n-ion, an Employer
, or NECA, and a neutral third party.
 Since at least 1998, the Union has maintained an u
n-written policy that applicants may review, but not copy, 
telephone numbers from the hiring
-hall referral records.  
The Respondent™s 
business 
agent
, Gary Griffin, testified
 that this policy is in pla
ce to protect members™ privacy.
 2. 
 Allegation involving Willard Richardson
 We agree with the judge that, under longstanding pre
c-edent, the Respondent violated its duty of fair represent
a-tion under Section 8(b)(1)(A) of the Act b
y mai
ntaining 
the prohibition against recording hiring
-hall tel
ephone 
numbers.
3  We also agree that the Respondent unlawfully 
applied this policy to Willard Richardson in approx
i-mately late January 2009, when Richardson went to r
e-view hiring
-hall records b
ecause of his concern that the 
Respondent was inconsistently applying its eligibi
lity 
rules.
 For the reasons stated below, we find that the R
e-spondent™s various e
xceptions are without meri
t. First, we reject the Respondent
™s argument that the 
complaint sho
uld be dismissed because Richardson is not 
specifically named therein.  Complaint paragraph 8 sets 
forth the allegation that since ﬁat least January 26, 2009, 
[the Respondent], by oral announcement, has promulga
t-ed and, since then, maintained a policyﬂ unl
awfully pr
o-hibiting hiring
-hall applicants from recording tel
ephone 
numbers from referral records.  Richardson was the Ge
n-eral Counsel™s witness in support of the alleg
ation. The 
Respondent prevented him from copying telephone nu
m-
bers in late January 2009,
4 the a
pproximate date in the 
complaint.  We thus find that the complaint allegation 
encompassed Richardson.  However, even assuming a
r-guendo that it did not, we find that the allegation is 
clos
e-ly connected to the subject ma
tter of the complaint and 
was f
ully and fairly litigated.
5  In this regard, the R
e-spondent cross
-examined Richardson at the Board hea
r-ing and called the Union
™s business a
gent
, Gary Griffin
, 2 Groups 
III and IV are not at issue here
. 3 E.g., 
Carpenters Local 102 (Millwright Employers Ass
n.
), 
317 
NLRB 1099 (1995) (finding that 
the 
respondent
-union unlawfully 
instructed 
a hiring
-hall registrant reviewing hi
ring
-hall records ﬁnot to 
take notesﬂ of other r
egistrants™ phone numbers, where the registrant 
suspected that 
the 
respondent 
had 
bypassed hi
m for jobs to which he 
was entitled).
 4 Dates are in 2009
, unless otherwise noted.
 5 Pergament 
United Sales
, 296 NLRB 333, 334 (1989), enfd. 920 
F.2d 130 (2d Cir. 
1990)
. 356 NLRB No. 89
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BO
ARD
 582 as a witness.  Griffin was present when Richardson r
e-viewed hiring
-hall records and told Richard
son that he 
could not copy telephone numbers, establi
shing the vi
o-lation as alleged.
 Second, the Respondent erroneously contends that the 
allegations here were the subject of charges that the R
e-gion previously dismissed.  Both Reechel and Richar
d-son previo
usly filed charges alleging that the R
espondent 
improperly prevented them from signing Book I.  Their 
right to copy referral records was not at issue in those 
charges.
 Third, we reject the Respondent™s apparent co
ntention 
that the availability of the appea
ls committee somehow 

obviated the applicants™ rights to review and copy regi
s-
trant information from the referral records.  The appeals 
committee was established to resolve issues of unfair 
treatment at the hiring hall.  The instant co
mplaint, in 
contrast, 
concerns the lawfulness of the R
espondent™s 
policy prohibiting copying of referral r
ecords.  That issue 
is appropriate for Board resolution.
6 3. 
 Allegation concerning John D. R
eechel
 At all pertinent times, Reechel was a dues
-paying 
member of the R
esponde
nt.  In January 2004, he formed 
Sovereign Electric, LLC (
Sovereign). 
As 
own-er/president
, he signed a 
letter 
of 
assent 
on Febr
uary 5, 
2004, agreeing to be bound by the agreement b
etween 
NECA and the Respondent.
7  In December 2008, due to 
financial constrain
ts, Sovereign was subject to a forfe
i-ture action.
8 On March 19, Reechel went to the hiring hall and 
signed the Book I out
-of-work list.  Upon reviewing 
Reechel™s application, the Respondent determined that he 
did not qualify for Group I because he had not 
esta
b-lished that he met the 1 in 4 rule.  On March 30, Business 
Agent Griffin notified Reechel of the deficiency and told 

him what documentation he could submit to establish 
eligibility to sign Book I.  Reechel did not provide the 

documentation. 
 He instea
d informed the Respo
ndent that 
he wanted to appeal the d
ecision to prevent him from 
signing Book I.  The Respondent scheduled a hearing 
before the appeals committee and again informed 
Reechel
Šthis time in writing
Šof the document
ation 
needed to qualify for 
Group I.
 6 Finally, the record does not support the Respondent™s contention 
that Richardson (and Reechel) sought the information solely to engage 
in i
ntraunion political activity.
 7 Reechel testified that he was 
Sovereign
™s sole e
mployee. 
 Although 
Sovereign
 sought to hire workers through the hiring hall, no workers 
were referred to it, apparently because 
Reechel
 did not fulfill other 
requir
ements to become a signatory.
 8 After the events at issue here,
 Reechel notified the R
espondent and 
NECA that he 
wished 
to dissolve 
the 
letter of 
assent
. By letter dated April 16, Reechel requested r
eview of 
the hiring
-hall records.  The Respondent sche
duled a 
time for him to do so in late May.  In the meantime, 
Reechel went before the appeals committee on May 5.  
He did not provide the requested d
ocumentation, and the 
appeals committee therefore rejected his appeal on May 
13.  On May 21, Reechel inspected the hiring
-hall refe
r-ral record
s.  At that time, Respondent™s p
resident
, dem-chuk
, told him that he could review the referral re
cords, 
but he coul
d not copy information or take notes.  At the 
Board hearing in this case, Reechel testified that he 
wanted to inspect the records because he thought that he 
met the Book I criteria at the time, and he believed that 
there were ﬁother people living outside t
he jurisdi
ction 
[who] hadn™t been working in the trade and are a
llowed 
full access to Book I.ﬂ  He testified that he did not tell the 
Union why he wanted to review the records, but that, as a 
member, he b
elieved he had a right to review them.
 In dismissing
 this allegation, the judge erroneously d
e-termined that Reechel™s rights were defined by R
eechel™s 
status as a signatory to the NECA contract (as the owner 
of the forfeited Sovereign), not as a hiring
-hall registrant 
and employee under Section 2(3) of the 
Act.
9  Nothing in 
the record indicates that Reechel™s status as owner of the 
forfeited Sovereign had anything to do with the R
e-spondent™s refusal to let him copy information.  Rather, 
Griffin simply applied the Respondent™s policy to pr
o-hibit Reechel from 
copying information.  Further, the 
Respondent put R
eechel on the Group II list, and in this 
and other respects treated him as a regular applicant 
see
king work, not as a former contractor
. Second, contrary to the judge, we find that the General 
Counsel did 
establish that the Respondent was aware that 

Reechel reasonably believed that he was improperly 
barred from signing referral Book I.  As a job applicant, 
rather than a contractor, R
eechel had the same reasons as 
Richar
dson to believe that he was being trea
ted unfairly, 
i.e., that the R
espondent allowed other similarly
-situated 
applicants to sign Book I.  The R
espondent knew that 
Reechel was concerned that he had been improperly pr
e-vented from signing Book I.   Thus, on approximately 

March 30, Griffin told R
eechel that he could not sign 
Book I.  Over the following weeks, the Respondent and 
Reechel had several exchanges about Reechel™s plac
e-ment and Reechel appealed the decision to the appeals 
committee.  Reechel inspected the referral records and 

was prohi
bited from copying information approximately 
9 Under the agreement between NECA and the Respondent, contra
c-tors are entitled to view referral records, but the contract does not e
x-pressly give signatories a right to copy information. 
 Thus
, the judge 
concluded that th
e Respondent was not obligated to allow Reechel to 
copy hiring
-hall records.
                                                                                                                        ELECTRICAL WORKERS 
LOCAL 
24
 (MONA ELECTRIC
) 583 1 week after the appeals committee had rejected his a
p-peal.  We therefore find that the Respo
ndent was well 
aware that Reechel™s request to review and copy records, 
like Richardson™s, was reasonably directed toward
s as-certaining whether he had been fairly treated.
10 Accordingly, we reverse the judge and find that the 
Respondent violated Section 8(b)(1)(A) of the Act by 
prohibiting Reechel from copying information from its 

referral records.
 ORDER
 The National Labor R
elations Board orders that the 
Respondent, International Brotherhood of Electrical 

Workers, Local 24, Baltimore, Mar
yland, its officers, 
agents, and repr
esentatives, shall
 1. 
 Cease and desist from
 (a) Maintaining a policy prohibiting employees who 
apply f
or referral from its exclusive hiring hall from r
e-cording telephone numbers and other information from 

referral records.
 (b) Arbitrarily denying requests to record telephone 
numbers and other information contained in referral re
c-ords from employees who app
ly for referral from its e
x-clusive hiring hall.
 (c) In any like or related manner restraining or coer
c-ing employees in the exercise of the rights guara
nteed 
them by Section 7 of the Act.
 2. 
 Take the following affirmative action nece
ssary to 
effectuate the
 policies of the Act.
 (a) Rescind the policy prohibiting employees who a
p-ply for referral from its exclusive hiring hall from recor
d-ing telephone numbers and other information from refe
r-ral records.
 (b) Honor requests by Willard Richardson and John D. 
Reec
hel to record telephone numbers and other info
r-mation contained in hiring
-hall r
eferral records.
 (c) Within 14 days after service by the Region, post at 
its union office and hiring hall copies of the a
ttached 
notice marked ﬁAppendix.ﬂ
11  Copies of the n
otice, on 
forms provided by the Regional Director for R
egion 5 
after being signed by the Respondent's authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places 

including all places where notices 
to members or hiring
-hall registrants are customa
rily posted.  
In addition to 
physical posting of paper notices, notices shall be di
s-10 NLRB v. Carpenters Local 608, 
811 F.2d 149, 152 (2
d Cir. 1987), 
enfg
. 279 NLRB 747 (1986), cert. d
enied 
484 U.S. 817 (1987).
 11 If this Order is enforced by a judgment of a Uni
ted States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 tributed electronically, such as by email, posting on an 
intr
anet or an internet site, and/or other electronic means, 
if th
e Respondent customarily communicates with its 
members or hiring hall registrants by such means.  
Rea-sonable steps shall be taken by the Respondent to ensure 

that the notices are not altered, defaced, or
 covered by 
any other material.
 (d) Within 21 days af
ter service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the 
Respondent has taken to 

comply.
 APPENDIX
 NOTICE 
TO 
MEMBERS
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated the National Labor Relations Act and has o
rdered us to 
post and obey this notice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form
, join, or assist a union
 Choose representatives to bargain on your b
ehalf
 with 
your employer
 Act together with other employees for your ben
efit and 
protection
 Choose not to engage in any of these protected activ
i-ties.
  WE WILL NOT
 maintain a policy prohib
iting employees 
who apply for referral from our exclusive hiring hall 
from recording telephone numbers and other info
rmation 
from referral records.
 WE WILL NOT
 arbitrarily deny requests to record tel
e-phone numbers and other information contained in our 

ref
erral records from employees who apply for refe
rral 
from our exclusive hiring hall.
 WE WILL NOT
 in any like or related manner restrain or 
coerce you in the exercise of the rights guaranteed you 
by Section 7 of the Act.
 WE WILL 
honor Willard Richardson™s an
d John D. 
Reechel™s requests to record telephone numbers and ot
h-er information contained in our hiring
-hall referral re
c-ords.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BO
ARD
 584 WE WILL 
rescind our policy of prohi
biting applicants 
who are registered for referral from our exclusive hiring 
hall from recordin
g telephone numbers and other info
r-mation from referral records.
  INTERNATIONAL 
BROTHERHOOD OF 
ELECTRICAL 
WORKERS
, LOCAL 
24 (MONA 
ELECTRICAL
)  Johnda Bentley, Esq
. and
 Thomas J. Murphy, Esq., 
for the 
General Counsel.
 John M.
 Singleton, Esq., 
of Owings Mill
s, M
aryland
, for the 
Respondent
-Union.
 Clark D.
 Browne, 
of Greenbelt, Maryland, for the Charging 
Party.
 DECISION
 STATEMENT OF THE 
CASE
 BRUCE 
D. ROSENSTEIN
, Administrative Law Judge. 
 This 
case was tried before me on February 1 and 2, 2010, in Balt
i-more,
 Maryland, pursuant to a complaint and notice of h
earing 
(the complaint) issued on October 30, 2009
,1 by the R
egional 
Dire
ctor for Region 5 of the National Labor Relations Board 
(the Board).  The complaint, based upon a charge filed on July 
2, by John D. Reec
hel (the Charging Party or Reechel), alleges 
that International Brothe
rhood of Electrical Workers, Local 24 
(the Respondent or 
the 
Union), has engaged in certain viol
a-tions of Section 8(b)(1)(A) of the National Labor Rel
ations Act 
(the Act).  The Responden
t filed a timely answer to the co
m-plaint d
enying that it had committed any violations of the Act.
 Issues
 The complaint alleges that the Respo
ndent violated Section 
8(b)(1)(A) of the Act by maintaining a policy and i
nforming 
applicants and members that they
 were prohibited from recor
d-ing telephone numbers or any other information from the refe
r-ral records related to its operati
on of an exclusive hiring hall.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considerin
g the briefs filed 
by the General Counsel and the Respondent, I make the follo
w-ing
 FINDINGS OF 
FACT
 I.  JURISDICTION
 Mona Electric Group, Inc.
 (the Employer), is a Maryland 
corporation with an office and place of business located in 
Cli
nton, Maryland, and 
is engaged in the business of providing 
electrical services.  During the preceding 
12 months, a repr
e-sentative period, the Employer has performed services in e
xcess 
of $50,000 in S
tates other than the State of Maryland, including 
the District of Columbia. 
 The Respondent admits and I find 
that the E
mployer is engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act and that the Union is a 
1 All dates are in 2009, unless otherwise i
ndicated.
 labor organization within the meaning of Section 2(5) of the 

Act.
 II.  ALLEGED UNFAIR LABOR
 PRACT
ICES
 A.  
Background
 At all material times, the Employer has been a member of 
the Baltimore Division, Maryland Chapter, National Electrical 
Contra
ctors Association
 (NECA) that is composed of various 
employers engaged in the electrical contracting i
ndustry, 
one 
purpose of which is to represent its employer
-members in neg
o-tiating and administering collective
-bargaining agre
ements with 
the Respondent.  On or about June 1, 2008, the Respondent 
entered into a colle
ctive
-bargaining agreement with NECA that 
is effe
ctive until May 31, 2011.  Since at least June 1, 2008, the 
Employer who is engaged in the building and construction i
n-dustry, granted recognition to the Respondent as the exclusive 

collective
-bargaining representative of the u
nit and, since that 
date, the
 Respondent has been recognized as such represent
a-tive by the E
mployer without regard to whether the majority 
status of Respondent had ever been established under the prov
i-sions of Section 9(a) of the Act.  Since at least June 1, 2008, the 

Respondent and N
ECA have entered into and, since that date, 
have maintained a collective
-bargaining agreement requiring, 
inter alia, that the Union be the sole and exclusive source of 
referrals of employees to work as electricians in the following 
classifications: general
 foreman, foreman, sub
foreman, jou
r-neyman
, and apprentice (GC Exh. 2
ŒSec.
 4.02).
 At all material times, 
Gary Griffin has served as the business 
manager of the 
Respondent while Peter
 Demchuk holds the 
position of p
resi
dent.
 B.  The 8(b)(1)(A) Allegations
 The General Counsel alleges in paragraphs 8 and 9(c) of the 
complaint that the Respondent has orally promu
lgated a policy 
and informed applicants and members that they are not permi
t-ted to review and record telephone numbers or any other info
r-
mation from the
 referral records related to the operation of its 
exclusive hiring hall.
 The Hiring Hall Rules (GC Exh. 3)
 No applicant for employment shall be registered unless he 
appears at the hiring hall in person and requests to sign the 
respective out
-of-work book.
  (Groups I, II, III, IV
.)2  This may 
2 Group I consists of all applicants for e
mployment who have four 
(4) or more years experience in the trade, are residents of the geograp
h-
ical area constituting the normal co
nstruction labor market, have
 passed 
a Journeyman Wireman™s examination given by a duly const
ituted 
inside Construction Local Union of the IBEW, or have been cert
ified as 
a Journeyman Wireman by any inside Joint Apprenticeship and Trai
n-
ing Committee, and, who have been employed in the
 trade for a period 
of at least one year in the last four years in the geographical area co
v-
ered by the collective bargaining agreement.  Group II covers all appl
i-cants for employment who have 4 or more years™ experience in the 
trade and who have passed a 
Journeyman Wireman™s examination 
given by a duly constituted Inside Construction Local Union of the 
IBEW, or have been certified as a Journeyman Wireman by an Inside 
Joint Apprenticeship Training Committee.  Group III includes all appl
i-cants for employment
 who have two (2) or more years™ exper
ience in 
the trade, are residents of the geographical area constituting the normal 
                                                                                                                       ELECTRICAL WORKERS 
LOCAL 
24
 (MONA ELECTRIC
) 585 be done Monday through Friday, 8 a.m.
Œ5 p.m. (except hol
i-days).
 Upon requesting to register on the out
-of-work list,
3 all a
p-plicants shall complete an application for referral. 
 All pe
rsons 
registered on the out
-of-work
 list shall re
-sign within 30 days of 
each registration and/or re
-sign date.  Re
-signs may take place 
by signing the appr
opriate out
-of-work list in person, by mail, 
email
, or by fax.
 Manpower calls for the following day will be posted on a job 
hotline and
 available for review after 6
 p.m.  Applicants see
k-ing any available job must register on a daily sheet (Day Book) 
that is only available Monday
ŒFriday, from 8
Œ8:45 a.m. 
(sharp).
 Referrals will then be processed in the manner of the lowest 
number on the ou
t-of-work list to the highest number on the 
out-of-work list for those who have signed the Day Book.  Job 
call starts will commence immed
iately after the
 Day Book sign
-up is complete.
 Facts
 The Charging Party is a journeyman wireman with over 20 
years expe
rience in the trade and is a dues
-paying member of 
the R
espondent.  In January 2004, the Charging Party formed 
Sovereign Elec
tric, LLC.  In his capacity as owner/p
resident, he 
signed on February 5, 2004, a Letter of Assent with NECA and 
the Respondent (GC 
Exh. 4).  By the execution of that agre
e-ment the Charging Party agreed to be bound by all of the prov
i-sions contained in the current and su
bsequent labor agreements 
between NECA and the R
espondent.  The terms of the Letter of 
Assent establish that it shall
 remain in effect until terminated by 
the Charging Party by giving wri
tten notice to NECA and the 
Respondent at least 
150
 days prior to the then current annive
r-sary date of the applicable a
pproved labor agreement.
 The Charging Party, due to financial const
raints, suffered the 
forfeiture of the So
vereign Electric, LLC Charter in December 
2008 (GC Exh. 20).  By letters dated October 20, and January 

18, 2010, the Charging Party notified the Respondent and 
NECA that he would like to dissolve the Letter of Assen
t im-mediately (GC Exh
s. 10 and 19).
 The Charging Party, on March 19, signed the out
-of-work 
list for Group I.
4  In reviewing his March 27 referral applic
a-tion, the Respondent determined that the Charging Party did not 
qualify for Group I status because he 
did not submit sufficient 

documentation to concl
usively establish that he was employed 
in the trade for a period of at least one year in the last 
4 years in 
construction labor ma
rket, and who have been employed for at least six 
(6) months in the last three (3) years in the geographical area 
covered 
by the collective bargaining agreement.  Group IV consists of all appl
i-cants for emplo
yment who have worked at the trade for more than 1 
year.
 3 The out
-of
-work list consists of the appl
icants name, card number, 
and telephone number.
 4 Once an indi
vidual is registered on the out
-of
-work list, any e
m-ployer needing ma
npower sends a form into the union hall, and those 
jobs are listed on the telephone hotline at night so every unemployed 
member can hear what jobs are available.  Signing the out
-of
-work 
list 
establishes your place in line.  Signing the daybook let™s the referral 
agent know e
xactly who is in the union hall that day so the individual 
can be placed in order and referred for work when jobs are available.
 the geographic area covered by the collective
-bargaining 
agreement between NECA and the Respondent.
  The Respon
d-ent notified the Charging Party of this deficiency and in a tel
e-phone conversation b
etween the Charging Party and Griffin on 
March 30, Reechel was informed that he must provide doc
u-mentation to establish his qualifications for Group I.  The 
Charging Party signed the out
-of-work list for Group I a second 
time on April 20 but did not do so in May 2009.  A
ccordingly, 
he was dropped from the out
-of-work list because he e
xceeded 
the 30 day re
-sign period.
 By letter dated April 5, the Charging Party 
requested a hea
r-ing before the 
referral 
appeals 
committee under 
article IV of the 
collective
-bargaining agreement between NECA and the R
e-spondent (GC Exh. 12).
 By letter dated April 9, the Respondent informed the Char
g-ing Party that he must provide verifia
ble proof of e
mployment 
in the trade for one of the last 
4 years in Respondent
™s ge
o-graphic jurisdiction.  Additionally, the R
espondent informed 
the Charging Party that e
xamples of such proof could be W
-2™s, 
paycheck stubs
, or tax returns (GC Exh. 5).
 By l
etter dated April 16, the Charging Party informed the 
Respondent that he would like to inspect the referral records fo
r 
the hiring hall (GC Exh. 15).
 By letter dated April 21, the 
appeals committee acknow
l-edged receipt of the Charging Party
™s complaint reg
arding not 
being allowed to sign the Group I 
referral 
book.  The 
commi
t-tee scheduled a hearing date of May 6 to address the complaint 
(GC Exh. 13).
 By letter dated May 5, the Respondent requested the Char
g-ing Party to provide speci
fics regarding which refe
rral records 
and dates he was looking for (GC Exh. 16).
 By letter dated May 10, the Charging Party informed the R
e-spondent that he wanted to review 
books I, II, and III from 
February 1, 2005
ŒMay 10, 2009
 (GC Exh.
 17).
 By letter dated May 13, the Respondent
 reserved May 21 for 
the Charging Party to r
eview the 
referral records (GC Exh. 18).
 By letter dated May 13, the 
appeals 
committee i
nformed the 
Charging Party that due to a lack of evidence and his inability 
to establish that he met the requirements to sig
n referral 
book I, 
it had no option but to affirm the 
business 
managers prior ru
ling 
(GC Exh.14).
5 The Charging Party, on May 21, appeared at the Respon
d-ent
™s hiring hall to inspect 
books I, II, and III.  Demchuk i
n-formed the Charging Party that while he c
ould review the re
c-ords no notes or any other information could be copied from the 

referral books.
 On or about January 12, former Union President Willard 
Richardson sent a letter to the Respondent asserting that he had 
reason to believe that the referral p
rocedures had been admini
s-tered in a disparate fashion regarding his placement and elig
i-bility for 
group I (GC Exh. 23).  In this regard, he believed that 
there were other individuals similar to him that had not worked 

in the geographic jurisdiction of the
 Union for a period of at 
least 
1 year in the last 
4 years yet were still permitted to be 
5 The Charging Party filed an unfair l
abor practice charge on June 11 
in Case 5
ŒCBŒ10598 raising the same allegations.  After i
nvestigation, 
Region 5 dismissed the charge on September 16 (R. Exh. 2).
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BO
ARD
 586 placed on the 
book I out
-of-work list.  Richar
dson requested 
permission to examine the referral records i
ncluding the out
-of-work list, registers and applications of 
appl
icants, referral slips 
issued
, and any other logs or registers of dispatches made from 
January 1, 1999
, to January 11.  Richardson further informed 
the Respondent that at the time of his examination of the doc
u-ments, he may request copies of pert
inent 
records.
 In late January 2009, Richardson went to the hiring hall and 
was permitted to review the hiring hall records.  Both Griffin 
and De
mchuk were present during the review process.  While 
Richardson was permitted to copy info
rmation from the out
-of-wor
k list including dates and names, he was informed by Gri
f-fin that he could not copy or record telephone numbers of those 
individuals on the out
-of-work list.  Richardson returned to the 
hiring hall twice in February 2009 and once in July 2009 to 
continue r
eviewing the referral records but did not attempt to 
record telephone numbers based on the prior admonition from 
Griffin
. In early February 2009, Richardson filed an appeal with the 
Appeals Committee regarding the administration of the referral 
procedures 
by the Respondent.  The Appeals C
ommittee sche
d-uled a hearing to take place at the Respondent
™s hiring hall on 
February 25 (GC Exh. 21).
 On March 2, the Appeals Committee issued its decision co
n-cerning the complaint that Richardson had filed.  It found the
 three allegations that Richardson alleged regarding violations of 
the referral procedures could not be substantiated (GC Exh. 
22).
6 Richardson testified that the Respondent, during political 
campaigns for local and Presidential elections, has made avai
l-able the telephone numbers of members to canvasses them for 
political reasons.  The Respondent did not rebut this test
imony.
 Griffin testified that around 1998, 
and continuing since he 
became business m
anager in July 2007, the Respondent mai
n-tained a po
licy 
prohibiting applicants or members from copying 
telephone numbers from the referral records.  This pol
i-cy/practice is unwritten and has never been memoria
lized as 
part of its hiring hall rules (GC Exh. 3).  Griffin admi
tted that 
telephone numbers of members
 who are sick are r
eleased if a 
fellow u
nion member contacts the hiring hall and specifically 
requests a sick member
™s telephone number.  Griffin also 
acknowledged that while u
nion members are r
eviewing the 
hiring hall records, there is nothing preventing 
them from se
e-ing the telephone numbers of other applicants and it is po
ssible 
that they could memorialize them at a later time.  Lastly, Gri
f-fin noted that during his ten
ure as business m
anager, only the 
Char
ging Party and Richardson have asked to review t
he hiring 
hall records and record telephone nu
mbers of individuals on the 
out-of-work list.  He also testified that during his tenure, a
p-proxi
mately 10 u
nion members out of a membe
rship of 2300 
have complained about the r
elease of their telephone numbers.
 6 Richardson filed an unfair labor practice charge in Case 5
ŒCBŒ10557 raising the same allegat
ions.  After investigation, Region 5 di
s-missed the charge and on appeal the General Counsel, on August 25, 
sustained the di
smissal (R. Exh. 1).
 Discussion
 A union
™s duty of fair representation i
ncludes an obligation 
to provide access to job referral lists to allow an individual to 
determine whether his referral rights are being protected.  
Op-erating Engineers Local 324, 
226 NLRB 587 (1976); 
Boile
r-makers Local 197, 
318 NLRB 205 (1995).  Thus, a union vi
o-lates Section 8(b)(1)(A) when it arbitrarily denies a member
™s request for job referral information, when that request is re
a-sonably directed towards asce
rtaining whether the member has 
been fairly t
reated with respect to obtaining job referrals.  
NLRB v. Carpenters Local 608, 
811 F.2d 149, 152 (2
d Cir.
 1987), enfg. 279 NLRB 747 (1986).  When a member seeks 

photocopies of hiring hall information because he re
asonably 
believes he has been treated unfai
rly by the hiring hall, the 
union acts arbitrarily by denying the requested photocopies, 
unless the union can show the refusal is necessary to vindicate 
legitimate union interests.  
Carpenters Local 608, 
supra
 at 755
Œ757.  See also 
Carpenters Local 35 (Con
struction Emplo
yers 
Assn.), 
317 NLRB 18 (1995)
. In paragraph 8 of the complaint, the General Counsel alleges 
that the Respondent prohibited applicants from recording tel
e-phone numbers from the referral hall records.
 Griffin admitted in his testimony that s
ince at least 1998, the 
Respondent has mai
ntained an unwritten rule that members or 
appl
icants are precluded from recording telephone numbers 
from the hiring hall records.  This practice was in effect when 

Richardson was permitted to review the hiring hall
 records in
 January, February, and July 
2009, but was told he could not 
record any telephone nu
mbers from those records.
 The evidence conclusively establishes that Richardson i
n-formed the Respondent that he believed the hiring hall referral 
rules have been
 improperly administrated and have neg
atively 
impacted his ability to be referred for available work opportun
i-ties (GC Exh. 23).
 The Respondent
™s arguments that objections from its me
m-bership to the release of their telephone numbers from the hi
r-ing hall r
ecords because of privacy concerns is r
ejected for the 
following reasons.  First, the R
espondent has no prohibition 
against applicants and members reviewing the hiring hall re
c-ords including the out
-of-work list that contains the name of the 
member, card n
umber
, and tel
ephone number.  Second, the 
Respondent during political campaigns for local and Preside
n-tial elections has made available the telephone numbers of 
members to canvass them for political reasons.  Third, if a 
member requests th
e telephone numbe
r of a sick co
worker to 
offer get
-will wishes, the Respondent will pr
ovide the member 
with the telephone number.  Fourth, since at least Ju
ly 2007, 
only approximately 10 u
nion members out of a total membe
r-ship of 2300 have objected to the relea
se of their 
telephone 
numbers.
 Under these circumstances, and in agreement with the Ge
n-eral Counsel, when as here a member seeks to photocopy or 
record telephone numbers from the hiring hall records because 
he or she reasonably believes they have been treated unfairly
, the Union acts arb
itrarily by denying the requested information.  
Accordingly, I find that by denying Richardson the right to 
photocopy or record telephone numbers from the out
-of-work 
list, the Respo
ndent has violated Section 8(b)(1)(A) of the Act.  
                                                            ELECTRICAL WORKERS 
LOCAL 
24
 (MONA ELECTRIC
) 587 Car
penters Local 102 (Millwright Employers Ass
n.), 
317 
NLRB 1099 (1995) (Prohibi
ting the copying of phone numbers 
from hiring hall records violates Se
c. 8(b)(1)(A) of the Act).
 In 
paragraph 9 of the complaint, the General Counsel alleges 
that the Respondent w
as aware that the Charging Party reaso
n-ably believed he was improperly barred from sig
ning the book 
for referral, from 
group I, out of the referral hall and that 
around May 21, De
mchuk told the Charging Party that he could 
not record any information 
from t
he referral hall records.
 The evidence establishes that the Charging Party filed on 
June 11, an unfair labor practice charge against the Respo
ndent 
in Case 5
ŒCBŒ10598 (R
. Exh. 2).  In dismissing the unfair 
labor practice charge on September 16, Region 5 no
ted that the 
Charging Party indicated that he was employed by his own 
company, Sovereign Electric, LLC, both in the trade and in the 
geographical area covered by the collective
-bargaining agre
e-ment, and entered into a Letter of Assent with the Respondent 

in 2004 (GC Exh. 4).  The Letter of Assent states, inter alia, 
that Sovereign Electric, LLC agrees to be bound by the prov
i-sions of the labor agreement be
tween the Respondent and 
NECA.
 Reference to the collective
-bargaining ag
reement (GC Exh. 
2) shows that 
section 4.18 provides that 
ﬁA represent
ative of 
the Employer or the Association, as the case may be, designa
t-
ed to the Union in writing, shall be permitted to inspect the 
Referral Procedure records at any time during normal bus
iness 
hours.
ﬂ  The record con
firms, and the Charging Party admits, 
that during 2009 the Letter of Assent that he previously execu
t-
ed as the owner of Sovereign Electric, LLC was in full force 
and effect.
7  Thus, by permitting the Charging Party to review 
7 The Charging Party did not attempt to dissolve the Letter of Assent 
until October 20 with the Respondent and J
anuary 18, 2010, with 
NECA.  The Letter of Assent provides, however, that it can not be 
terminated until after the expiration of the current collective
-ba
rgaining 
agreement which in this case remains in effect until May 31, 2011.
 the hiring hall records includi
ng the out
-of-work list on May 
21, the Respo
ndent fully complied with the requirements of the 
collective
-bargaining agreement.  Under those circu
mstances, 
there was no requirement to permit the Charging Party to re
c-ord any information from the hiring hall 
records including tel
e-phone numbers.  Additionally, I find that the General Cou
nsel 
did not conclusively establish that the Respondent was aware 
that the Charging Party reasonably believed he was i
mproperly 
barred from signing the book for referral, from 
group I, out of 
the referral hall.  In any event, due to the Charging Party
™s st
a-tus as an Employer, the Respondent fully complied with its 

obligations under the collective
-bargaining agre
ement.
8 Under these circumstances, I find that the Respondent did 
not violate paragraph 9 of the complaint or S
ection 8(b)(1)(A) 
of the Act.
 CONCLUSIONS OF 
LAW 1. The Employer is an employer engaged in commerce wit
h-in the meaning of Section 2(2), (6), and (7) of the Act.
 2. The Union is a labor organization within the mea
ning of 
Section 2(5) of the Act.
 3. The Respondent violated Section 8(b)(1)(A) of the Act 
when it maintained a policy that prohibited applicants and 
members from recording telephone numbers from the referral 
hall records related to the operatio
n of its exclu
sive hiring hall.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-ate the policies of the Act.
 [Recommended 
Order omitted from publication.]
 8 In its posthearing brief
, the General Counsel recognizes that if 
Reechel is an E
mployer and not an employee under the Act at the time 
he requested to review the referral records, the Act would not be viola
t-ed.
                                                                                                                        